Citation Nr: 1534667	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for the residuals of a head injury, to include headaches, memory loss, and traumatic brain injury, and to include as secondary to a service-connected nasal fracture.

3.  Entitlement to service connection for arthritis/fibromyalgia, to include as due to radiation and herbicide exposure, and to include as secondary to a service-connected disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and G.M.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.  He also had an additional period of service in the Naval Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2006, the Veteran filed his present claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  During the pendency of this appeal, the Veteran was diagnosed as having PTSD, cognitive disorder, not otherwise specified, recurrent moderate major depressive disorder, and alcohol dependence in remission.  Accordingly, the Board has recharacterized the Veteran's psychiatric claim on appeal to encompass all diagnosed psychiatric disorders, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).



	(CONTINUED ON NEXT PAGE)
REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A.  Psychiatric Disorder, To Include PTSD

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include PTSD.  He contends that he has PTSD as a result of the following stressful events during his military service: (1) experiencing a bullet hit the detonator box next to his head with fear that the bulkhead would blow up; (2) being transported from ship to ship on a high line and being dunked in the water with fear of drowning; (3) participating in a search and rescue mission and finding the body parts of the crew; and (4) falling into a hatch and injuring his leg.

In April 2012, the Veteran was afforded a VA psychiatric examination.  After reviewing the evidence of record and examining the Veteran, the VA examiner opined that the Veteran did not have a diagnosis of PTSD conforming to the DSM-IV criteria.  Rather, the VA examiner indicated that the Veteran had diagnoses of cognitive disorder, not otherwise specified, most likely due to residual effects of chronic alcoholism, not mostly in remission, and alcohol dependence, in partial remission.  The examiner did not indicate whether any of the Veteran's previously diagnosed psychiatric disorders, other than PTSD, were related to his military service. 

Under these circumstances, the Veteran must be afforded a VA examination to identify all previously and currently diagnosed psychiatric disorders, to include PTSD, cognitive disorder, not otherwise specified, recurrent moderate major depressive disorder, and alcohol dependence in remission, and then provide an opinion addressing whether any previously or currently diagnosed psychiatric disorder is related to the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr, 21 Vet. App. at 312. 

B.  Residuals of a Head Injury 

The Veteran is seeking entitlement to service connection for the residuals of a head injury, to include headaches, memory loss, and traumatic brain injury.  He attributes these residuals to an inservice incident where he was struck in the face by one of the ship's heavy locker doors and sustained a fractured nose and lacerated lip.  Alternatively, he contends that these residuals were caused or aggravated by his service-connected nasal fracture.

In April 2012, the Veteran underwent a VA traumatic brain injury examination.  
Based on a physical evaluation of the Veteran, the examiner provided a diagnosis of chronic headache not due to traumatic brain injury and opined that it was "not likely" that the Veteran's inservice injury caused his chronic headaches and associated symptoms.  In support of this opinion, the examiner observed that there was no mention of loss of consciousness or amnesia for the injury in the service treatment records at the time of the injury.  The examiner also stated the following:

At the time of the neuropsychological examination in [April 2010], the [Veteran] stated that he had no memory of anything, including personal history going back to childhood, without anterograde amnesia, suggesting that the amnesia was "functional."  Today his history was consistent with a short retrograde and anterograde amnesia.  This variation in his history makes the [pre]-injury amnesia history unreliable.

Although the examiner provided an opinion that it was "not likely" that the Veteran's inservice injury caused his chronic headaches and associated symptoms, the Board finds that the supporting rationale is confusing and only addresses the Veteran's claimed memory loss.  It does not address the etiology of the Veteran's claimed headaches or traumatic brain injury.  Moreover, it is not clear from the examiner's diagnosis of "chronic headache not due to traumatic brain injury" whether the Veteran has a traumatic brain injury.  Finally, the examiner failed to provide a medical addressing whether the Veteran's service-connected nasal fracture caused or aggravated his current residuals of a head injury.

Under these circumstances, the Veteran must be afforded another examination to determine the nature and etiology regarding the Veteran's claimed residuals of an inservice head injury, to include headaches, memory loss, and traumatic brain injury.  

C.  Arthritis/Fibromyalgia

The Veteran is seeking entitlement to service connection for arthritis/fibromyalgia due to radiation and herbicide exposure and as secondary to a service-connected disability.  He contends that he was exposed to both herbicides and radiation during his military service and that his arthritis and/or fibromyalgia resulted from that exposure.  
  
In April 2012, the Veteran was afforded a VA examination for fibromyalgia.  The examiner noted that fibromyalgia was originally diagnosed in 2004.  After reviewing the evidence of record and examining the Veteran, the VA examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner observed that, although the Veteran reported having diffuse musculoskeletal pains while in service, he never went to a doctor for those complaints and were not diagnosed until 2003 by a private doctor.  The examiner also stated that fibromyalgia is not due to radiation exposure or herbicide exposure.

Here, in providing a medical opinion, the April 2012 VA examiner relied upon a lack of a diagnosis of either condition during service.  Additionally, the examiner did not provide any supporting explanation other than the fact that the first post-service manifestation of fibromyalgia did not occur until the Veteran was diagnosed by a private doctor in 2003.  This rationale is legally inadequate as VA regulations provide that a disability need not be diagnosed during service for service connection to be granted.  See 38 C.F.R. § 3.303.  

Under these circumstances, the Veteran must be afforded an appropriate examination to ensure compliance with the Board's February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand confers on a claimant, as a matter of law, the right to compliance with the remand order).  Moreover, at the January 2015 hearing before the Board, the Veteran's representative indicated that the Veteran "would like to correct the record in saying that the service connection for fibromyalgia is secondary to the orthopedic conditions he suffered while in his military service, not that the fibromyalgia is secondary due to the eczema." Therefore, the examiner must address whether the Veteran's arthritis/fibromyalgia is proximately caused or aggravated by any service-connected disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. at 448. 

D.  Bilateral Hearing Loss and Tinnitus

The examiner in February 2015 provided a diagnosis of bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  See 38 C.F.R. § 3.385.  Thereafter, the examiner observed that the Veteran had previously denied having hearing loss on examination in December 1987.  Furthermore, the examiner observed that the first documented use of hearing aids by the Veteran was in the 1990's, approximately twenty-five years after he was discharged from active duty service.  Lastly, the examiner noted the Institute of Medicine's 2006 report that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure and that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after such noise exposure.  Based on the foregoing, the examiner concluded that there was no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.  However, on the examination report, the examiner answered "yes" to the question regarding whether there was a relationship between the Veteran's current hearing loss and his military service.  The examiner also opined that the Veteran's tinnitus was "at least as likely as not" a symptom associated with the hearing loss, as tinnitus was known to be a symptom of hearing loss.  

The February 2015 VA examiner's medical opinion directly contradicts the rationale that provided in support of the opinion.  Therefore, the RO must obtain a supplemental medical opinion clarifying whether there is a relationship between the Veteran's current bilateral hearing loss and his military service, to include inservice loud noise exposure.  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a comprehensive VA psychiatric examination by an examiner who has not previously examined the Veteran to determine whether any currently or previously diagnosed psychiatric disorders are related to the Veteran's military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide an opinion as to whether any previously or currently diagnosed psychiatric disorders are related to the Veteran's military service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must also be afforded an appropriate examination to determine whether an injury to his head in service resulted in residuals, to include headaches, memory loss, and traumatic brain injury.  The evidence of record, in the form on electronic records, must be reviewed examiner and the examiner must specify in the examination report that these records have been reviewed.  

After reviewing the evidence of record and conducting a comprehensive diagnostic evaluation of the Veteran, and with consideration of the Veteran's statements and testimony, the examiner must identify any currently or previously diagnosed disorders that are residuals of the Veteran's head injury during service in August 1964, to include headaches, memory loss, and traumatic brain injury.  The examiner must also provide an opinion as to whether any previously or currently diagnosed disorder is caused or aggravated by the Veteran's service-connected nasal fracture. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate examination to determine the relationship between his arthritis/fibromyalgia and his military service.  The evidence of record, in the form on electronic records, must be reviewed examiner and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether the Veteran's arthritis/fibromyalgia is related to his military service, to include as due to alleged exposure to radiation or herbicides.  The examiner must address whether the Veteran's arthritis/fibromyalgia is due to or aggravated by a service-connected disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must obtain a supplemental medical opinion from the VA examiner who conducted the February 2015 VA examination of the Veteran's bilateral hearing loss and tinnitus.  If the February 2015 VA examiner is not available, the supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.    

Based on a comprehensive review of the evidence of record, and with consideration of the Veteran's statements and testimony of record, the examiner must provide a medical opinion addressing whether any degree of bilateral hearing loss and tinnitus is related to his military service, to include in-service loud noise exposure.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's electronic records demonstrating any notice that was sent was returned as undeliverable.

6.  The examination/opinion reports must be reviewed to ensure complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the remaining claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

